           Case 1:21-cr-00093-RC Document 5 Filed 02/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-00175
                                                  :
 JOHN D. ANDRIES,                                 :
                                                  :   VIOLATIONS:
                      Defendant.                  :   18 U.S.C. § 1752(a)(1)
                                                  :   (Entering and Remaining in a Restricted
                                                  :   Building)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Violent Entry and Disorderly Conduct at
                                                  :   the Grounds and in a Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(E)
                                                  :   (Impeding Passage Through the Capitol
                                                  :   Grounds or Buildings)
                                                  :   40 U.S.C. § 5104(e)(2)(G)
                                                  :   (Violent Entry and Disorderly Conduct at
                                                  :   the Grounds and in a Capitol Building


                                   INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       On or about January 6, 2021, in the District of Columbia, JOHN D. ANDRIES, did

knowingly enter and remain in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                       COUNT TWO

       On or about January 6, 2021, in the District of Columbia, JOHN D. ANDRIES,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
           Case 1:21-cr-00093-RC Document 5 Filed 02/08/21 Page 2 of 3




official functions, engaged in disorderly and disruptive conduct in and within such proximity to,

the United States Capitol, a restricted building, when and so that such conduct did in fact impede

and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, JOHN D. ANDRIES, willfully

and knowingly engaged in disorderly and disruptive conduct at any place in the Grounds and in

any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of

a session of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct at the Grounds and in a Capitol Building, in
       violation of Title 40, United States Code, Section 5104(e)(2)(D))

                                        COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, JOHN D. ANDRIES willfully

and knowingly obstructed, and impeded passage through and within, the United States Capitol

Grounds and any of the Capitol Buildings.

       (Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
       United States Code, Section 5104(e)(2)(E))




                                                2
          Case 1:21-cr-00093-RC Document 5 Filed 02/08/21 Page 3 of 3




                                       COUNT FIVE

       On or about January 6, 2021, in the District of Columbia, JOHN D. ANDRIES, willfully

and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, and Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))


                                           Respectfully submitted,

                                           MICHAEL R. SHERWIN
                                           Acting United States Attorney
                                           N.Y. Bar No. 4444188


                                    By:
                                           ELIZABETH C. KELLEY
                                           D.C. Bar Number 1005031
                                           Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           Telephone No. (202) 252-7238
                                           Elizabeth.Kelley@usdoj.gov




                                              3
